NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3128

                               ROBERT R. FARRELL, SR.,

                                                  Petitioner,

                                             v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                  Respondent.

                Petition for review of the Merit Systems Protection Board
                                  in PH3443070347-I-1.

                                       ON MOTION

                                         ORDER
       Robert R. Farrell, Sr. moves to reinstate his petition for review.

       Farrell submitted a USERRA Notification Form and thus the requirement that he

pay the docketing fee is waived. Because it does not appear that Farrell's Merit

Systems Protection Board case involved a claim of discrimination over which this court

would not have jurisdiction, the requirement that he file a completed Fed. Cir. R. 15(c)

statement is waived.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1)    The motion will be granted, the mandate will be recalled, the dismissal

order will be vacated, and the petition for review will be reinstated, if Farrell files a

completed informal brief (form enclosed) within 21 days of the date of filing of this order.
      (2)     The requirements that Farrell pay the docketing fee or file a Fed. Cir. R.

15(c) statement are waived.

                                                FOR THE COURT


      MAY 2 0 2009
                                                 /s/ Jan Horbaly
            Date                                Jan Horbaly
                                                Clerk                       Men
                                                                   U.S. COURT OF A
                                                                                PPEALS PO
                                                                     THE FEDERAL CIRCUIT
cc:   Robert R. Farrell, Sr. (informal brief form enclosed)
      Joyce G. Friedman, Esq.
                                                                      MAY 2 0 2009
s8                                                                          iiURtskiLi
                                                                           CLERK




2009-3128                                 -2-